tcmemo_1997_284 united_states tax_court james j lencke and janene b lencke petitioners v commissioner of internal revenue respondent docket no filed date margret g robb and suzanne c klinghammer for petitioners angela j kennedy for respondent memorandum findings_of_fact and opinion dawson judge respondent determined deficiencies in petitioners' federal income taxes and penalties for the taxable years and as follows with the consent of counsel for the parties the chief_judge reassigned this case after the death of judge irene f scott to judge howard a dawson jr for disposition on the existing record accuracy-related_penalties - sec_6662 a year deficiency sec_6662 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure big_number --- --- several issues have been conceded or settled by the parties the issues presented for decision are whether petitioners are entitled to claimed losses_incurred in their model railroad activity for and so as to allow the expenses in excess of the income from the activity to be deducted for federal_income_tax purposes whether petitioners are entitled to a nonbusiness_bad_debt deduction for whether amounts received by petitioner james j lencke as residual insurance premiums and in lieu of renewal insurance commissions during and are subject_to self-employment_tax under sec_1401 and sec_1402 whether petitioners are liable for an accuracy- related penalty for an underpayment_of_tax attributable to a substantial_understatement for and whether petitioners are liable for accuracy-related_penalties for negligence or disregard of rules or regulations for and findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and three supplemental all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated stipulations of facts together with attached exhibits are incorporated herein by this reference at the time they filed their petition in this case james j lencke and janene b lencke petitioners were residents of lafayette indiana they timely filed their joint federal_income_tax returns for the taxable years and claimed business loss deductions for model railroad activity james j lencke mr lencke has been collecting model railroad equipment and memorabilia for over years his model railroad collection is elaborately displayed in the basement of his home it includes a complete circus with a big top operating carnival rides complete circus trains hundreds of buildings signals lights and figurines and at least locomotives big_number freight cars and big_number passenger cars mr lencke is very knowledgeable about model railroads because mr lencke had become disabled in date and needed an activity to occupy his mind and his time petitioners started a model railroad activity called red caboose operated from their home in both mr lencke and janene b lencke mrs lencke participated in the activity during the years in issue and both were still engaged in the activity at the time this case was tried before deciding to begin their operation of red caboose petitioners visited model railroad shows and sought advice from various vendors of model railroad supplies although they considered entering into other types of activities such as a craft activity petitioners chose the model railroad activity because they believed it would be a feasible activity for them to pursue given mr lencke's extensive model railroad knowledge and his physical limitations prior to forming red caboose petitioners had a retail merchant certificate for one of their former activities a craft activity called kiln classics in early they attempted to have the name red caboose substituted for the name kiln classics on their retail merchant certificate however the name was not changed by the state of indiana until several years later petitioners are not zoned to conduct a retail business in their home during after petitioners had selected red caboose as the activity they would conduct they asked various suppliers whether they would sell model railroad merchandise to them at wholesale prices however the suppliers refused to do so until sometime in petitioners also contacted credit card companies visa and mastercard to discuss the possibility of red caboose accepting their credit cards for its model railroad during the years in issue mr lencke suffered from glaucoma and diabetes and previously he had had open heart surgery in addition he is deaf in one ear completely blind in one eye and partially blind in the other eye and must keep one of his legs in a cast thus mrs lencke along with mr lencke's brother does most of the physical work involved in the operation of red caboose and mr lencke does most of the paperwork orders visa and mastercard would not allow red caboose to accept their credit cards during the years in issue while planning the activities to be pursued through red caboose mr lencke looked through model railroad magazines to find model railroad shows which would be convenient and feasible for them to attend he investigated the cost to rent tables at the shows for petitioners to display and sell their merchandise and he made arrangements for them to become vendors at the shows furthermore petitioners advertised red caboose in model railroad and toy magazines and in they published a two-page flyer describing red caboose and listing its merchandise the flyer was distributed at model railroad shows they also created red caboose business cards during and used the elaborate model railroad display in their basement as a way to entice visitors' interests in collecting model railroads however they did not formulate a written business plan for red caboose during the years in issue petitioners did not maintain a separate telephone line at their home for red caboose their home telephone number was not listed in the local telephone directory and although it was listed on the business cards they distributed it was not provided in either their advertisement sec_4 mr lencke treated visitors to his house to tours of the model railroad collection in his basement although he did not charge a fee for the tours he encouraged donations by placing a donations bucket near his collection some visitors donated as much as dollar_figure in the train and toy magazines or the two-page flyer distributed to their customers thus petitioners primarily conducted a mail-order model railroad activity from their home they used the model railroad shows they attended as a way to attract mail- order customers during and petitioners attended and model railroad shows respectively the number of tables they rented at the shows increased during that time during a week in which petitioners were not preparing to travel to a show they surveyed their inventory which was stored in their two-car garage and in a by 30-foot shed adjacent to their house to assess which items sold well which items needed to be reordered and which items needed to be marked down they also discussed whether each railroad show they attended was worthwhile and processed orders from their mail-order customers during a week in which petitioners were preparing for a show they made sure they had all the merchandise they would need for the show after marking a price on each of the items they packed the merchandise in their truck to take it to the show each item's price was generally based on the price for which the item was advertised in model railroad magazines however if they realized that another vendor at a show was selling an item at its inception red caboose's merchandise consisted of cardboard signs imprinted with train logos different railroads and mugs and buttons red caboose's merchandise expanded during the years in issue for less than the price petitioners had marked on the item they adjusted that item's price accordingly none of their merchandise was sold below cost usually petitioners left on friday morning when they were going to a saturday show once they arrived at the show they unloaded the merchandise and set up their tables the shows were generally held on saturday and sunday and lasted hours each day on sunday evening they packed the merchandise that was not sold into their truck and returned home petitioners did not hire an accountant to assist with the preparation of red caboose's books_and_records they did not have a traditional bookkeeping system for the activity red caboose's records were kept in the same way mr lencke had previously kept his insurance_business records to keep track of merchandise sold during a show petitioners dictated descriptions of the items sold into a hand-held tape recorder once they returned home they listened to the tape and made a note of the amount of money received and the items sold at each show during and petitioners recorded the amount and nature of red caboose's sales in their personal appointment book during they prepared a tally sheet for each show indicating which items were sold and the amount of money received at each show petitioners testified that red caboose's sales were recorded in their personal ledger during the years in issue however the stipulation of facts to which the parties agreed continued petitioners placed the receipts for red caboose's expenses along with some of the receipts for their personal expenses in manilla envelopes but the receipts were not labeled personal or business at the end of each year working from memory they prepared a list of red caboose's expenses and attached the list to the outside of the envelopes petitioners could not have presented a complete set of records for red caboose separate from their personal records at any point during the years in issue mr lencke deposited some of the proceeds from red caboose into his tippecanoe agency account at valley federal bank which was the account he had maintained as an insurance agent with united farm bureau insurance_companies the account no longer contained funds from his former business as an insurance agent when the red caboose proceeds were deposited mr lencke's social_security_benefits were also deposited into the tippecanoe agency account during the years in issue in fact petitioners used some of mr lencke's social_security_benefits to fund red caboose in addition petitioners paid some of red caboose's expenses with funds from their personal bank account continued indicated that for and the sales were recorded in their appointment book and for the sales were recorded on a separate tally sheet for each show we have resolved this inconsistency by finding that for and the sales were recorded in their personal appointment book and for the sales were recorded on a separate tally sheet for each show in connection with red caboose petitioners incurred among other operating_expenses table rental fees postage expenses advertising expenses utility expenses banking fees and travel_expenses however other than staying at less expensive hotels and eating at less expensive restaurants while they were attending shows petitioners were unable to reduce their operating_expenses during the years in issue petitioners enjoyed their model railroad activity and never considered abandoning it although they regularly incurred losses while attending the model railroad shows they occasionally purchased items from other vendors but they did not sell any part of mr lencke's personal model railroad collection in connection with their model railroad activity on line of their joint federal_income_tax returns for and petitioners reported taxable pension income in the amounts of dollar_figure dollar_figure and dollar_figure respectively during and the gross_receipts less cost_of_goods_sold from petitioners' model railroad activity were dollar_figure dollar_figure and dollar_figure respectively petitioners claimed losses from the operation of their model railroad activity on the schedule c attached to their and federal_income_tax returns as follows gross_receipts cost_of_goods_sold - big_number gross_income big_number big_number dollar_figure big_number big_number operating_expenses big_number big_number big_number big_number big_number big_number depreciation big_number big_number big_number income loss big_number big_number big_number although petitioners' gross_income from their model railroad activity increased to dollar_figure in dollar_figure in and dollar_figure in their operating_expenses substantially increased so that their claimed losses were dollar_figure dollar_figure and dollar_figure respectively for those years thus the claimed losses for through totaled dollar_figure and petitioners anticipated no net profit for their model railroad activity in since petitioners' activity has been operated in the name of jim's house of trains because they were informed that the name red caboose is a trademark in the notice_of_deficiency respondent determined that petitioners' model railroad activity was not engaged in for profit and therefore disallowed the claimed loss deductions claimed nonbusiness_bad_debt deduction on date petitioners lent dale and gloria christopher dollar_figure to enable them to purchase a flower shop in monticello indiana they had known the christophers for or years prior to lending them the dollar_figure and they had become friends through church and other social activities at that time both couples lived in battleground indiana which is a small community with less than big_number residents on date the christophers signed a promissory note obligating them to repay the dollar_figure to petitioners at ten percent interest in monthly payments of dollar_figure on date the christophers became the owners of main street floral the christophers allowed petitioners to place some candy on consignment at their flower shop petitioners felt that main street floral was not prospering during they visited the flower shop several times during and on each visit they noticed very few customers and very little inventory in the shop although the christophers sold the candy petitioners placed on consignment at the flower shop they told them that they could not pay them their share of the proceeds from the sales petitioners received three checks from the christophers during which represented four of the monthly payments required under the terms of the promissory note however mrs christopher requested that the checks not be cashed nonetheless in date petitioners took the checks to the bank to cash them but were told by the bank teller that the christophers did not have enough money in their account to cover the checks and that petitioners should not attempt to cash them in addition petitioners heard rumors that the christophers were experiencing financial problems and had sought help through various local charities after petitioners learned that the christophers' home was foreclosed and in the christophers filed for divorce during date mr lencke contacted the christophers to discuss repayment of the dollar_figure loan he was informed that mr christopher was currently out of work and the christophers would therefore not be able to repay the loan petitioners then decided not to pursue further collection of the debt mr christopher told petitioners that main street floral had been sold by the christophers in date however the christophers did not enter into a contract to sell the floral shop until date main street floral was sold for dollar_figure and the christophers received the initial installment in the amount of dollar_figure on date in date the christophers informed petitioners that any money they received from the sale of their business would be used to repay their obligation to the bank and would not be used to repay the dollar_figure the christophers owed to petitioners in date mr christopher was employed by wabash national corporation because of the christophers' failure to repay petitioners the dollar_figure loaned to them petitioners claimed a nonbusiness_bad_debt deduction on their federal_income_tax return in the notice_of_deficiency respondent disallowed petitioners' claimed bad_debt deduction because they failed to establish that the debt became worthless in self-employment taxes on residual and renewal insurance commissions from to date mr lencke was an insurance agent of united farm bureau family life_insurance_company and united farm bureau mutual_insurance_company farm bureau he and farm bureau considered their association to be an independent_contractor relationship while he worked as farm bureau's agent mr lencke had his own clients who could not be assigned to a different agent he received a 5-percent renewal commission on the life_insurance policies he sold throughout his career as an agent with farm bureau mr lencke maintained his insurance office in his home during date mr lencke became disabled and decided that he could not continue to work as farm bureau's agent the relationship was terminated in general when one of its insurance agents becomes disabled and terminates his or her agency relationship farm bureau pays the agent a 5-percent renewal commission for a limited period on the life_insurance policies sold by him however mr lencke was concerned that some of his clients would not renew their farm bureau life_insurance policies once they learned that he would no longer be working for farm bureau thus to provide him with a fixed amount of income during the months following his separation_from_service and to enable farm bureau to assign his clients to other agents he and farm bureau agreed after negotiations that his previously executed agreement to sell insurance on behalf of farm bureau would be amended an amendment to contract between james j lencke and united farm bureau family life_insurance_company united farm bureau mutual_insurance_company and their subsidiaries contract amendment executed in date provided that mr lencke would not earn any new commissions other than first writings on policies previously written and would receive in lieu of renewal_commissions five monthly payments of dollar_figure petitioner received two of the monthly payments in which totaled dollar_figure mr lencke also received dollar_figure in residual premiums in and dollar_figure in residual premiums in in mr lencke had premium returns totaling dollar_figure petitioners reported the amounts mr lencke received as residual premiums in and as other income on line of their joint federal_income_tax returns for and respectively however they did not report the dollar_figure mr lencke received in lieu of renewal_commissions in as income on their tax_return for that year petitioners have conceded that the dollar_figure less the premium returns for should have been reported as income on their return but they allege in their petition that the residual premiums received by mr lencke in and and the amount received by him in lieu of renewal_commissions in are not subject_to self-employment_tax in the notice_of_deficiency respondent determined that the amounts mr lencke received as residual premiums and in lieu of renewal_commissions constitute income from self-employment within the meaning of sec_1401 and therefore were subject_to self- employment_tax accuracy-related_penalties petitioners' federal_income_tax returns for and were prepared by an attorney petitioners reported a tax_liability of only dollar_figure on their federal_income_tax return they failed to report net_income received in lieu of renewal_commissions for their tax_liability was substantially understated for that year petitioners claimed depreciation_deductions on the schedule c attached to their and federal_income_tax returns for several items for which they have conceded they were not entitled to depreciation_deductions the items for which petitioners claimed depreciation_deductions included a boat lawn mower and sprinkler which were personal assets they failed to maintain or present adequate substantiation to support some deductions claimed on their tax returns for and respondent determined in the notice_of_deficiency that petitioners are liable for accuracy-related_penalties under sec_6662 for and sec_6662 for and opinion we begin by noting that respondent's determinations are presumed correct and petitioners bear the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and petitioners have the burden of proving that they are entitled to any claimed deductions 503_us_79 i claimed business loss deductions for model railroad activity section provides in general that an individual will not be sec_183 activities not engaged in for profit a general_rule --in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section b deductions allowable --in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed-- the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph c activity_not_engaged_in_for_profit defined --for purposes of this section the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 continued allowed a deduction in excess of gross_income attributable to an activity if the activity is not engaged in for profit an activity_not_engaged_in_for_profit is any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 therefore whether an activity is engaged in for profit is determined with reference to sec_162 and sec_212 deductions are allowed under sec_162 for all ordinary and necessary expenses of carrying on an activity that constitutes a trade_or_business the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 to be entitled to a trade_or_business expense deduction the taxpayer must have an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir continued or under paragraph or of sec_212 petitioners contend that red caboose was an activity in which they engaged with the objective of making a profit during the years in issue respondent on the other hand contends that petitioners' operation of red caboose was an activity_not_engaged_in_for_profit within the meaning of sec_183 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case 72_tc_28 sec_1_183-2 income_tax regs sets forth some of the relevant factors to be considered in deciding whether an activity is engaged in for profit no one factor is controlling 70_tc_715 affd 615_f2d_578 2d cir the factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs while the focus of the test is on the subjective intention of the taxpayer greater weight is given to the objective facts than to the taxpayer's mere statement of his or her intent dreicer v commissioner t c pincite sec_1_183-2 income_tax regs after considering all the facts and circumstances in this case it is our view that petitioners' operation of red caboose was an activity_not_engaged_in_for_profit during the years in issue some of the more significant factors we have weighed are the manner in which petitioners carried on red caboose red caboose's loss history the time and effort expended by them in carrying on red caboose their financial status and their interest in model railroads as a recreational activity that a taxpayer operates an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1 b income_tax regs respondent contends that petitioners did not maintain adequate books_and_records for their model railroad activity we agree petitioners commingled their records for red caboose with their personal records for and they recorded red caboose's sales in their personal appointment book during and they commingled the receipts for red caboose's expenses with their personal receipts they could not have presented a complete set of records for red caboose separate from their personal records at any time during the years in issue furthermore they conducted some of red caboose's banking transactions through their personal bank account and mr lencke's former insurance bank account petitioners argue that their record-keeping system for red caboose was complete and accurate and thus evidence of their profit_motive because mr lencke used the same system for his insurance activity we do not find their reasoning persuasive even if the record-keeping system used by petitioners for red caboose was an adequate record-keeping system for mr lencke's insurance activity which is an issue we do not address it does not follow that such a system was a complete and accurate record- keeping system for a model railroad activity it is significant that petitioners did not have a concrete plan for improving the profitability potential of red caboose during each year in issue and in later years they sustained sizeable losses in connection with red caboose in they reported a loss of dollar_figure in they reported a loss of dollar_figure and in they reported a loss of dollar_figure however in spite of these large losses they failed to substantially change their method of operating red caboose other than staying at less expensive hotels and eating at less expensive restaurants while they were attending model railroad shows they did little if anything to reduce red caboose's operating_expenses moreover they were not successful in implementing remedial measures to increase red caboose's revenues for example they did not consider installing a separate telephone line for red caboose so they could profit from telephone orders in fact petitioners' record-keeping system for red caboose was in such a disorganized state that we doubt they could have constructively analyzed red caboose's expenses and revenues and formulated a plan for increasing its profitability as we stated in 45_tc_261 affd 379_f2d_252 2d cir the presence of losses in the formative years of a business is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years see also sec_1_183-2 income_tax regs petitioners assert that they expected to incur losses from red caboose operations in its early years but that eventually as red caboose's sales increased they expected to realize a profit if mr lencke were to die they point out his social_security_benefits would cease and mrs lencke would have to support herself with the proceeds from red caboose we are not persuaded by these assertions petitioners have not formulated a concrete business plan to reverse the substantial losses sustained by them in operating red caboose thus we are not convinced that red caboose now jim's house of trains will ever show a profit let alone recoup the present history of losses a taxpayer who devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may have an intention to derive a profit sec_1_183-2 income_tax regs here however the record shows that petitioners failed to devote much of their personal time and effort to red caboose during the years in issue the relatively small amounts of gross_receipts reported by petitioners from red caboose during and which were dollar_figure dollar_figure and dollar_figure respectively and the relatively few model railroad shows they attended during and which were and respectively show that petitioners did not devote much of their personal time and effort to red caboose particularly in light of the recreational aspects involved in its operation therefore based on the testimonial and documentary_evidence in this record we think petitioners did not devote sufficient personal time and effort to red caboose during and to establish that they engaged in their model railroad activity with an actual and honest objective of making a profit in our opinion petitioners' primary motivation in operating red caboose was other than to earn a profit respondent suggests that their motive was to use the losses it generated to offset income they received during and this seems probable substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that an activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs on their and federal_income_tax returns petitioners reported taxable pension income in the amounts of dollar_figure dollar_figure and dollar_figure respectively the losses claimed by them from the operation of red caboose for and were dollar_figure dollar_figure and dollar_figure respectively consequently the losses that petitioners sustained in the operation of red caboose resulted in appreciable tax savings for them the operation of red caboose it appears to us provided a method for attempting to achieve these tax savings while enabling mr lencke to pursue his lifelong hobby of collecting model railroad equipment and memorabilia respondent further contends that petitioners may have viewed red caboose as a recreational activity the presence of personal or recreational motives in carrying on an activity may indicate that the activity is not engaged in for profit sec_1 b income_tax regs both petitioners enjoy their model railroad activity and have never considered abandoning it mr lencke has been collecting model railroad equipment and memorabilia for over years one reason petitioners started red caboose was to provide mr lencke with an activity to occupy his mind and his time after his retirement as an insurance agent thus we think red caboose allowed mr lencke to pursue upon his retirement his interest in and the pleasures of collecting model railroad equipment and memorabilia although its operation extended petitioners' interest in model railroading into a more formal pursuit it does not necessarily follow that they were primarily motivated by an intention to make red caboose a profitable venture while it is not required that a taxpayer dislike an activity before it will be considered a business and not a hobby 59_tc_312 petitioners have not shown a profit objective with respect to their model railroad activity consequently their interest in operating red caboose has strong recreational and personal elements in reaching our conclusion that red caboose's operation was not an activity engaged in by petitioners for profit we have considered that before starting red caboose they planned and coordinated the activities to be pursued through red caboose visited model railroad shows and sought advice from various vendors of model railroad supplies and that they promoted red caboose by advertising in model railroad and toy magazines publishing and distributing a two-page flyer listing red caboose's merchandise creating business cards and allowing visitors to tour the model railroad collection displayed in the basement of their home we have also considered that petitioners persuaded suppliers to sell to them at wholesale prices during and after that they later obtained a retail merchant certificate for red caboose and that they attempted to persuade credit card companies visa and mastercard to allow red caboose to accept their credit cards for its model railroad orders during the years in issue however in weighing these facts along with all the other facts in this record we have concluded on balance that petitioners' objective in operating red caboose was not the actual and honest intention of making a profit during the years in issue accordingly we sustain respondent's determination having decided that petitioners are not entitled to the loss deductions resulting from their model railroad activity in and it is unnecessary to address respondent's alternative position that petitioners are not entitled to additional_depreciation deductions claimed for and ii claimed nonbusiness_bad_debt deduction sec_166 allows a deduction for a nonbusiness_debt that becomes worthless within the taxable_year but provides that the loss shall be treated as a short-term_capital_loss to a taxpayer other than a corporation to qualify for a deduction for a worthless_debt the taxpayer must show that the debt became totally worthless within the taxable_year in which the deduction is claimed because no deduction is allowed for a nonbusiness_debt which is recoverable in part during the taxable_year sec_1_166-5 income_tax regs 54_tc_239 whether a debt has become worthless within a particular year is a question of fact 22_tc_968 to be determined on the basis of objective factors not on the taxpayer's subjective judgment as to the worthlessness of the debt 50_tc_813 affd per curiam without published opinion aftr 2d ustc par 9th cir generally the year of worthlessness must be fixed by identifiable events which form the basis of reasonable grounds for abandoning any hope of recovery 77_tc_582 the court_of_appeals for the seventh circuit has set forth some of the relevant factors to be considered in determining whether a debt is worthless these factors include the debtor's serious financial reverses insolvency lack of assets persistent refusals to pay on demand ill health death disappearance abandonment of business bankruptcy and receivership as well as the debt's unsecured and subordinated status and expiration of the statute_of_limitations 871_f2d_64 7th cir affg tcmemo_1987_228 some of the factors indicating that a debt is not worthless are the creditor's failure to pursue payment especially if the debtor is a relative or friend willingness to make further advances availability of collateral or guarantees by third parties the debtor's earning capacity minor defaults payment of interest and sluggish business conditions id petitioners rely on the christophers' poor financial condition as proof that the debt became worthless during but the evidence of worthlessness upon which they rely is tenuous at best for example some of the factors which caused them to consider the debt worthless in are they heard rumors the christophers were experiencing financial problems in and had sought help through various local charities they believed mr christopher was out of work in the christophers sold their flower shop in the christophers' home was foreclosed after the christophers asked petitioners not to cash their checks and the christophers said they could not repay the debt however the test for worthlessness is objective not subjective 155_f2d_319 1st cir affg a memorandum opinion of this court petitioners' belief that the christophers were unable to pay their debt was based on subjective concerns rather than the objective view of the christophers' financial inability to pay an examination of the facts shows that petitioners had a significant hope for recovery_of at least a portion of the amount_loaned to the christophers although they discussed repayment of the dollar_figure loan with the christophers in date they did not persistently press them for payment the christophers sold their flower shop for dollar_figure in yet petitioners failed to make any attempt to recover some of the proceeds received from the sale petitioners failed to persuade us that their friendship with the christophers was not the main reason for the refusal to press them for payment petitioners also failed to show among other things whether the christophers lacked assets were in ill health had filed for bankruptcy were insolvent or were incapable of paying their debt for some other reason in short petitioners have not shown that collection efforts would have been futile their belief that the debt was worthless and their choice not to pursue reasonable collection efforts are insufficient to establish worthlessness accordingly we hold that petitioners have failed to prove that the debt which the christophers owed them became worthless in therefore they are not entitled to a nonbusiness_bad_debt deduction in that year iii self-employment taxes on residual and renewal insurance premiums sec_1401 imposes a tax upon each individual's self- employment income self-employment_income is defined in sec_1402 as net_earnings_from_self-employment with certain exceptions not relevant to this case net_earnings_from_self-employment are defined in sec_1402 as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business it is well established that the earnings_of an insurance agent who is an independent_contractor are self-employment_income subject_to self-employment_tax 64_tc_974 in 76_tc_441 this court held that for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on under our interpretation of the nexus standard any income must arise from some actual whether present past or future income- producing activity of the taxpayer before such income becomes subject_to self-employment_tax id pincite and sec_1_1402_a_-1 income_tax regs provides that gross_income derived from an individual's trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or in part to services rendered in a prior taxable_year first we must decide whether the residual premiums received by mr lencke in and from farm bureau are subject_to self-employment_tax respondent contends that sec_1401 imposes self-employment_tax upon this type of income we agree petitioners have the burden of proving that the residual premiums received by them are not subject_to self-employment_tax because they have chosen not to pursue this issue in either their opening brief or reply brief we consider it to have been conceded rule e remuzzi v commissioner t c memo affd without published opinion 867_f2d_609 4th cir second we must decide whether the payments in lieu of renewal_commissions received by petitioners in are subject_to self-employment_tax petitioners contend that these payments are analogous to the termination_payments received by the taxpayer in 38_f3d_1094 9th cir revg t c memo and are therefore not subject_to self-employment_tax to the contrary respondent contends the payments merely provided a uniform manner of payment of renewal_commissions and retained the characteristics of renewal_commissions thus respondent concludes that the payments are subject_to self-employment_tax just as renewal_commissions are subject_to self-employment_tax we agree with respondent the courts which have examined the issue of whether payments made in lieu of renewal_commissions are subject_to self- employment_tax agree that the payments are of the same character as renewal_commissions and are therefore subject_to self- employment_tax see becker v tomlinson aftr 2d ustc par big_number s d fla erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir in the becker case the taxpayer an insurance agent was entitled to receive renewal_commissions after the termination of his contract an amendment to his original contract however allowed the taxpayer to choose to receive uniform regularly scheduled payments in lieu of his renewal_commissions upon his retirement as an insurance agent the taxpayer elected to receive the uniform regularly scheduled payments rather than the renewal_commissions to which he was entitled the district_court reasoned that the payments made to the taxpayer in lieu of renewal_commissions merely provided for a uniform manner of payment of renewal_commissions and did not alter the nature of the payments because renewal_commissions are subject_to self-employment_tax the district_court held that the payments made in lieu of the renewal_commissions are also subject_to self-employment_tax similarly in the erickson case this court held that payments made under a settlement agreement that replaced the taxpayer insurance agent's former agreement governing the payment of renewal_commissions were subject_to self-employment_tax the taxpayer in the erickson case who had recently separated from service as an insurance agent was entitled to receive renewal_commissions pursuant to a leveling agreement that provided for monthly payments over a 180-month period however as a result of disputes between the taxpayer and the insurance_company the insurance_company entered into a settlement agreement with the taxpayer the settlement agreement nullified the leveling agreement and provided that the taxpayer was to receive uniform monthly payments over a 240-month period and then smaller uniform monthly payments for the remainder of his life reasoning that the payments under the settlement agreement had the same character as the renewal_commissions we concluded that the payments were subject_to self-employment_tax like the payments received by the taxpayers in the becker and erickson cases the payments received by mr lencke in lieu of renewal_commissions retained the character of the renewal_commissions they replaced petitioners cite 86_f3d_1126 fed cir and 38_f3d_1094 9th cir revg tcmemo_1992_655 to support their position that the payments received by mr lencke in lieu of renewal_commissions were analogous to termination_payments and therefore not subject_to self- employment_tax however the payments in the gump and milligan cases were not payments made in lieu of renewal_commissions the right to the payments in those cases arose from the cancellation of the insurance agents' business arrangements they were payments specifically designated as termination_payments or extended earnings and under certain circumstances the agents could have lost their right to receive the payments milligan in 38_f3d_1094 9th cir revg tcmemo_1992_655 the agent's right to receive termination_payments would have been canceled if all of his former customers had canceled their non-life insurance policies during the first post-termination year in 86_f3d_1126 fed cir the agent would not have received his extended earnings if he had attempted to induce his agency's policyholders to lapse cancel or replace their insurance contracts v commissioner f 3d pincite gump v united_states f 3d pincite thus the milligan and gump cases are not factually similar to the situation confronting us here moreover the court_of_appeals for the ninth circuit specifically noted that renewal_commissions are subject_to self-employment_tax milligan v commissioner f 3d pincite citing erickson with approval the court_of_appeals_for_the_federal_circuit also recognized the distinction between renewal_commissions and extended earnings gump v united_states f 3d pincite likewise our recent opinion in 108_tc_130 following the decision of the court_of_appeals in milligan which dealt only with termination_payments is distinguishable from the renewal_commissions involved in this case accordingly we hold that the payments received by mr lencke in lieu of renewal_commissions are subject_to self- employment_tax because they retained the character of the renewal_commissions they replaced iv accuracy-related_penalties sec_6662 imposes a penalty equal to percent of the portion of the underpayment due to any substantial_understatement_of_income_tax sec_6662 defines both understatement and substantial_understatement pursuant to sec_6662 when the amount of tax required to be shown on a return exceeds the amount actually shown less any rebates provided in sec_6211 then there is an understatement_of_tax this understatement is substantial if the excess_amount exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 however sec_6662 provides that the understatement is reduced to the extent that the tax treatment of an item shown on the return was supported by substantial_authority or the facts affecting the item's tax treatment are adequately disclosed and there is a reasonable basis for such treatment petitioners' federal_income_tax return reported a tax_liability of dollar_figure based upon concessions made by petitioners in the stipulations of facts without accounting for the contested adjustments there appears to exist an understatement_of_tax which exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 imposes a penalty equal to percent of the portion of the underpayment due to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 on their and federal_income_tax returns petitioners admittedly claimed a depreciation deduction for a boat which they now concede is not properly deductible mr lencke purchased the boat with no business_purpose petitioners also claimed a depreciation deduction for their lawn mower and a sprinkler which had no apparent business_purpose for an answering machine when they did not have a business telephone line they now concede that the answering machine was not depreciable and for percent of a shed which they now concede was only percent depreciable during and percent depreciable during petitioners have also conceded some deductions they claimed because they were either improper or unsubstantiated therefore we hold that they are liable for the negligence_penalty for the above items we conclude however that petitioners made a reasonable attempt to comply with the code provisions with respect to their model railroad activity and therefore are not liable for a penalty on that portion of the underpayment for or sec_6664 in reaching all of our conclusions herein we have considered all arguments made by petitioners and to the extent not discussed above find them to be without merit to reflect conceded and settled issues and our conclusions with respect to the disputed issues decision will be entered under rule
